Citation Nr: 9906785	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a shoulder 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right elbow, the major 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran has over 20 years of active duty terminating with 
his retirement in January 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1993 from the Atlanta, Georgia, 
Regional Office (RO).  The October 1993 decision, in part, 
granted service connection for a right elbow disorder and 
assigned a non compensable rating.

The Board notes that the veteran withdrew the issue of 
entitlement to an increased evaluation for hemorrhoids at his 
hearing at the RO in July 1997.  In a March 1998 rating 
action, the RO granted service connection for head as a 
residual of a head injury.  Accordingly these issues are not 
before the Board for appellate consideration.  The veteran 
has raised the issue of service connection for generalized 
arthritis.  In a letter dated in July 1997, the veteran 
appears to have filed a claim for service connection for 
tinnitus and sinusitis and to reopen claims for service 
connection for a psychiatric disorder and bronchitis.  These 
issues are referred to the RO for appropriate action.  The 
issue of entitlement to service connection for a back 
disorder will be addressed in the remand section of this 
decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes the presence of a current bilateral leg disorder.

2.  There is no competent medical evidence of record which 
establishes the presence of a current neck disorder.

3.  There is no competent medical evidence of record which 
establishes the presence of a current shoulder disorder.

4.  The residuals of a fracture of the right elbow, the major 
extremity, are manifested by traumatic arthritis and 
complaints of pain and locking. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral leg 
disorder is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

2.  The claim for service connection for a neck disorder is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

3.  The claim for service connection for a shoulder disorder 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

4.  The schedular criteria for a 10 percent evaluation for 
residuals of a fracture of the right elbow, the major 
extremity, have been met. 38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. Part 4, 4.7, Diagnostic Codes 5010, 5003 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Basis for Service Connection 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  

II.  Factual Background

The veteran's service medical records (SMR's) have been 
associated with the claims folder.  The SMR's demonstrate 
that the veteran had complaints involving his legs, to 
include the knees, neck and shoulders while on active duty.  
In July 1973, he was treated for a fracture of the right 
elbow.  In August 1977 he was treated for a laceration of the 
right knee.  No stitches were required.  In September 19t7, 
he was seen for pain radiating from the left hip to the left 
foot.  The impression was muscle spasms.  In April 1984, he 
was evaluated for acute tendonitis of the left shoulder.  An 
assessment rendered in September 1984 was muscle strain of 
the left lower leg.  

In November 1984 he was treated for tendonitis involving the 
right shoulder.  An electromyogram and nerve conduction 
studies were conducted in December 1984 for pain from the 
right elbow to the right hand. The findings were interpreted 
as being negative for cervical radiculopathy and nerve 
entrapment syndrome. and numbness in the fourth and fifth 
digits of the right hand.  

These records further show that the veteran was seen in 
December 1985 for complaints of neck and right knee pain 
after being involved in an automobile accident.  X-rays were 
negative. Treatment notes associated with the claims folder 
indicate that the assessments included muscular strain and 
post traumatic right knee pain.  The veteran subsequently 
continued to complain on several occasions during 1986 of 
right knee pain.  An X-ray examination report of April 1986 
indicates that no significant abnormality of the right knee 
was seen.  

In February 1988 the veteran was seen for complaints of 
myofascial pain of the left shoulder.  An October 1988 X-ray 
examination of the cervical spine demonstrated that there was 
a small amount of calcification over the soft tissues left 
and right, possibly carotid arterial.  The report indicates 
that there were no significant osseous abnormalities seen.  
The veteran was seen for complaints of right shoulder pain in 
November 1989.  November 1989 X-rays of the cervical spine 
and right shoulder were negative.

A retirement examination was conducted in September 1990.  At 
that time the following history was reported: right leg 
injury, fracture with deformity; head, neck left shoulder, 
and upper back injuries; leg cramps; right knee fracture; 
arthritis; and fracture of the lower right leg.  The veteran 
reported that his left shoulder (scapular) and right knee 
were still painful. The examination clinically evaluated all 
pertinent systems as normal.  Under the section entitled 
summary of defects and diagnoses there were four notations, 
specifically: (1) a diagnosis of ulcer in 1970; (2) 
complaints of left scapular pain, status post automobile 
accident; (3) right leg pain, poor fracture healing; and (4) 
hearing loss.   

A VA medical examination was conducted in August 1992.  At 
that time, the veteran complained of a fracture of his elbow.  
There was no significant history as to arthritis or problems 
with the legs.  It was reported that the veteran was right 
handed.  The examination of the musculoskeletal system showed 
no deformities.  X-rays of the right elbow showed small spur 
formations and a mild irregularity of the femoral condyle.  
There was no evidence of a recent fracture or dislocation.  
The impression was degenerative changes of the medial and 
lateral compartments of the right elbow.  

X-rays of the veteran's left leg indicated there was no 
evidence of a recent fracture or dislocation.  There was mild 
cortical irregularity in the proximal half of the left 
fibula, which may have been due to a previous injury.  
Otherwise the X-ray examination was described as 
unremarkable.  The impression was of mild cortical 
irregularity proximal half of left fibula, otherwise 
unremarkable examination.  An X-ray examination of the knees 
showed small patellar spur formations were identified 
bilaterally.  A fabella was present bilaterally.  There was 
no evidence of significant degenerative changes at the 
patellofemoral and femoropatellar joint.  The impression was 
of small patellar spur formations bilaterally.

X-rays of the cervical spine demonstrated normal alignment of 
the cervical spine.  The intervertebral spaces were observed.  
The pedicles were inatct.  The neural foramina were noted to 
be patent.  The preveterabral soft tissues were unremarkable.  
There was mild scoliosis of the cervical spine with convexity 
toward the right side which was probably positional.  X-rays 
of the shoulders demonstrated no radiographic evidence of 
significant degenerative disease.  There was no radiographic 
evidence of soft tissue calcification.  The impression noted 
was no radiographic evidence of significant degenerative 
disease.  The pertinent diagnoses were no residual from 
fracture of elbow, no residual of arthritis, no residual of 
problems with legs. 

A hearing was held at the RO in July 1997.  At that time the 
veteran reported pain and restricted motion in the neck and 
shoulders.  He reported a history of a fracture of the right 
leg in service.  He stated he experienced locking and pain in 
his knees.  He further testified that he had some locking of 
his right elbow and had difficulty extending it.  He reported 
aching in the right elbow.  In response to a request from the 
hearing officer the veteran indicated that he would submit 
treatment records form 1991 to the present. No pertinent 
medical records were forthcoming.

A VA medical examination was conducted in August 1997.  At 
that time, the veteran gave a history of injuries to his 
head, neck, shoulder, back, knees, and right elbow while in 
service.  He reported pain in his right elbow and knees, 
which he believed was secondary to degenerative arthritis.  
The examination revealed that the neck normal.  A 
musculoskeletal examination found no joint deformities.  The 
veteran was described as having a good range of motion of his 
extremities, including his ankles, knees, wrists, and elbows.  
A neurological examination showed no pertinent abnormality.  
The diagnoses included "neck pain, no active disease right 
now.  This is felt to be secondary to degenerative joint 
disease, which includes also the back, knees, and right 
elbow.  This is secondary to previous fractures and trauma in 
the past."  X-rays of the cervical spine taken subsequently 
in August 1997 showed no abnormality

A VA medical examination was conducted in December 1997.  At 
that time the veteran reported that he was working on a 
Master's degree in Public Administration.  He was working as 
a probation officer.  He delivered appliances and lumber from 
1991 to 1994.  He had fractured his right foot while hunting.  
The clinical history revealed that he underwent by coronary 
artery bypass grafting of two vessels in 1994. 

At that time, the veteran complained of a neck injury in 1973 
and that he was seen by a physician two times between 1973 
and 1975 for this complaint.  He reported receiving no 
treatment for his neck from 1975 through 1984.  He reported 
that he was involved in an automobile accident in December 
1985 and 1986, and that he has not sought any medical 
treatment from 1987 to the time of the examination.  The 
veteran complained of crunching at times in the neck area 
when he moved it, but that he denied any other symptoms.  The 
veteran also complained of pain in his left shoulder.  He 
gave a history of being treated in service for left shoulder 
pain.  He reported that he was seen by a workman's 
compensation physician in 1992 or 1993 after sustaining an 
injury to the right shoulder while moving a dishwasher.  He 
was treated with a sling, profile, and medication.  He stated 
that he had not seen a physician for either shoulder from 
1993 to 1997.  He complained of arthritic pain.

The veteran further gave a history of inservice treatment for 
a right knee condition.  He was seen by a doctor in 1994 
after his right knee locked up on him. He stated he got 
better when he double clutched the right knee.  He denied any 
swelling or other symptoms of the right knee.  He denied any 
problems with the left knee or any other injuries to the left 
knee.  

The veteran also reported of an injury to the right elbow in 
1973.  He reported no treatment since 1974.  The veteran 
complained of arthritis of the legs, back, shoulder, elbow, 
and hands.  He stated that the pain was worse in the cold 
weather.  

The examination showed that the veteran's gait and posture 
were normal.  Carriage was normal.  He was observed to get in 
and out of the waiting room chair, on and off the examination 
table as well as getting dressed and undressed with ease, 
without any pain, discomfort, hesitancy, or slowness.  An 
evaluation of the cervical spine showed no evidence of 
kyphoscoliosis, deformity or scar.  The veteran had intact 
repeated full range of motion of the cervical spine with the 
ability to touch his chin to his chest.  Extension, lateral 
rotation, and lateral tilt were all intact and normal without 
any crepitus.  

An examination of the bones and joints showed no evidence of 
acute fracture or deformity.  The veteran was able to stand 
on his toes and heels without any pain or discomfort.  
Repeated testing of squatting down showed no evidence of 
pain, discomfort, hesitancy or slowness.  An evaluation of 
the hips, shoulders, and elbows showed no evidence of 
swelling, effusion, scar or tenderness.  There was no 
crepitus.  The veteran had intact repeat full range of motion 
of the joints.  He was able to clap his hands over his head, 
as well as having normal intact hyperflexion, hyperabduction, 
extension and adduction of the shoulder with internal and 
external rotations on repeated testing without any pain or 
discomfort.  There was normal flexion and extension and 
pronation and supination of both elbows without any pain, 
discomfort, hesitancy, or slowness on repeated testing.  
There was no swelling, effusion, scar or tenderness of the 
elbows.  The examiner stated that all the joints were normal 
and intact functionally.  

The report contains the following diagnoses:  Neck:  History 
of injury to the neck, as noted above, in 1973.  He 
reportedly has not had any problems with the neck since 1987.  
Arthralgia of the neck, objectively and functionally normal.  
No long-term sequelae is anticipated.  Shoulders:  History of 
shoulder pain.  Arthralgia of the shoulders, objectively and 
functionally normal.  No long term sequelae anticipated.  
Bilateral knees:  Arthralgia of the knees, as noted above, 
objectively and functionally normal.  No long-term sequelae 
anticipated.  Right elbow:  Arthralgia of the right elbow, 
objectively and functionally normal.  Arthritis:  Arthralgia 
without any clinical evidence of any arthritis.  The joints 
were objectively and functionally normal.  

A December 1997 X-rays of the knees demonstrated that there 
was evidence of prior surgery with clips in the soft tissues 
about the left proximal tibia, probably vascular surgery.  
The study was noted to be otherwise normal.  X-rays found no 
significant abnormality of the shoulders.  X-ray findings of 
the right elbow were interpreted as showing calcific or 
ossific density projecting posteriorly at the olecranon 
probably a ligamentous calcification/ossification and 
degenerative spurring of the radial head.  

III.  Service Connection for a Bilateral Leg Disorder, a Neck 
Disorder, and a Shoulder Disorder

The veteran contends, in essence, that he incurred disorders 
of the legs, neck, and shoulders as a result of his periods 
of active duty service and therefore argues that he is 
entitled to service connection for these disabilities.

As stated above, the first requirement of a "well grounded" 
claim for service connection is evidence of a current 
disability as provided by a medical diagnosis. See Caluza v. 
Brown, 7 Vet.App. 498 (1995). 

In this regard the service medical records reflect that the 
veteran was seen for complaints pertaining to the shoulders, 
neck legs, and right knee, particularly following a motor 
vehicle accident in December 1985.  However, pertinent x-rays 
showed no abnormality.  VA x-rays in August 1992 showed a 
mild cortical irregularity in the proximal half of the left 
fibula.  Following the VA examination in August 1997, the 
examiner indicate that the veterans complaints involving the 
neck, back, and knees were secondary to degenerative joint 
disease, which was secondary to previous fractures and trauma 
in the past.  However, arthritis involving these joints was 
not confirmed by subsequent x-rays.  August 1997 X-rays of 
the cervical spine and December 1997 x-rays of the knees, and 
shoulders were interpreted as showing no evidence of 
arthritis, or abnormality involving the lower extremities 
with the exception of surgical clips from heart surgery at 
the left proximal tibia.  The December 1997 VA examination 
indicated the presence of arthralgia of the neck, shoulders, 
and knees.  However, the comprehensive examination conducted 
at that time showed no objective pathology involving the 
neck, shoulders or lower extremities, diagnostic of a chronic 
disability.  

To summarize, the December 1997 VA examination, the most 
recent medical evidence of record did not confirm the 
presence of chronic disabilities involving the neck, 
shoulders, or lower extremities, including the right knee.  
As the current medical evidence of record fails to 
demonstrate the presence of disorders involving the neck, 
shoulders, and lower extremities, the Board finds that claims 
are not well grounded and must be denied.  See Caluza, 7 
Vet.App. 498.

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
applications for service connection.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

IV.  Increased Evaluation for Right Elbow Disorder

The veteran currently contends, in essence, that his service-
connected right elbow disorder is more severe in nature than 
currently evaluated and therefore that he is entitled to an 
increased (compensable) disability evaluation.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertions 
that his service-connected disability has worsened raises a 
plausible claim. See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
disease and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such injuries in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including § 4.1 (1998).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The RO has assigned a 0 (zero) percent rating for the 
residuals of the fracture of the right elbow pursuant to the 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4, 4.20, 
Diagnostic Codes 5010-5029.  Under Diagnostic Code 5209, a 20 
percent evaluation is warranted for joint fracture of the 
elbow with marked cubitus varus or cubitus valgus deformity 
or with ununited fracture of the head of the radius.  Under 

Diagnostic Code 5010, arthritis due to trauma is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under this diagnostic code. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5206 provides for the evaluation of 
limitation of flexion of the forearm.  When flexion is to 110 
degrees, a rating of no percent is warranted for the major 
extremity.  When flexion is to 100 degrees a rating of 10 
percent is warranted for the major extremity.  When flexion 
is to 90 degrees a rating of 20 percent is warranted for the 
major extremity.

Diagnostic Code 5207 provides for the evaluation of 
limitation of extension of the forearm.  When extension is to 
110 degrees, a rating of no percent is warranted for the 
major extremity.  When extension is limited to 45 degrees a 
rating of 10 percent is warranted for the major extremity.  
When extension is limited to 60 degrees a rating of 10 
percent is warranted for the major extremity.  When extension 
is limited to 75 degrees, a rating of 20 percent is warranted 
for the major extremity

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants When a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must be 
considered, and that examinations upon which the ratings 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-up."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The post service VA x-rays have confirmed the presence of 
traumatic arthritis involving the right elbow.  The recent VA 
examination showed no impairment in the range of motion of 
the right elbow.  However, the veteran has stated that he 
experiences pain and aching in the right elbow and locking.  
His statements and testimony are considered to be competent 
evidence when describing symptoms of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board further 
finds his statements credible.

Accordingly, in view of the criteria set forth in the Deluca 
case, it is the Board's judgment that the degree of 
functional impairment resulting from the residuals of the 
fracture of the right elbow more nearly approximates the 
criteria for 10 percent under Diagnostic Codes 5010 and 5003.  
38 C.F.R. § 4.7 (1998).  However, in view of the current 
medical findings, this same evidence does not provide a basis 
for a rating in excess of 10 percent.  Additionally, the 
Board finds that the current 10 percent rating is the highest 
rating warranted in conjunction with the veteran's original 
claim and subsequent grant of service connection for a right 
elbow disorder in October 1993.  Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant a higher disability 
evaluation. 


ORDER

The claims for service connection for a bilateral leg 
disorder, a neck disorder, and a shoulder disorder are 
denied.

The claim for an increased evaluation for residuals of a 
fracture of the right elbow, the major extremity is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 


REMAND

The service medical records reflect that the veteran was 
treated on several occasions for problems related to the 
back, to include the thoracic spine.  The most recent VA 
medical examination of the veteran's spine did not include X-
rays of the thoracic and lumbar spine.  The Board is of the 
opinion that it would be appropriate to provide the veteran 
with another medical examination to include X-rays of the 
thoracic and lumbar spine.

In view of these facts, the case is REMANDED to the RO for 
the following development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any back disability.  The 
RO should thereafter obtain all records, 
which are not on file.  

2.  A VA examination should be conducted 
by an orthopedist, in order to determine 
the nature and severity of any disability 
involving the thoracic and lumber spine.  
The examiner should be provided with a 
copy of this remand and the veteran's 
claims folder, and should be requested to 
review the veteran's medical history 
prior to conducting the examination.  

In addition to X-rays, any other tests 
deemed necessary should be conducted.  It 
is requested that the examiner specify 
whether arthritis of the thoracic and or 
lumbosacral spine is present. 

3. Thereafter, the RO should readjudicate the 
issue of entitlement to service connection 
for a back disorder.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished with a supplemental statement of 
the case and with a reasonable period of time 
within which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The Board implies no 
conclusions, either legal or factual by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

- 16 -


- 1 -


